DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received July 1, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Pokotylo on July 8, 2021.
The application has been amended as follows: 


Claim 1 (Currently Amended):	A measuring device capable of referring to map information, comprising:
	a first position measuring circuit for measuring a position of the device at a first interval [[ by receiving signals  transmitted from positioning satellites;
	a power source circuit for supplying a power source to the first position measuring circuit; 
	a processor configured to suspend, in a case of determining that measurement using the first position measuring circuit is not possible, supply of the [[ power source to the first position measuring circuit in a case of determining that a position of the device is indoors based on a latest measurement result by the first position measuring circuit before determining that the measurement using the first position measuring circuit is not possible, and the map information;
	a second position measuring circuit for measuring a position of each point of a movement path by continuously detecting a movement direction and a movement amount of the device and accumulating the movement direction and the movement amount in position data of a reference point, 
	wherein the processor is configured to start measurement by the second position measuring circuit as the reference point with the latest measurement result by the first position measuring circuit before determining that the measurement using the first position measuring circuit is not possible in a case of determining that measurement of the first position measuring circuit is not possible,
	wherein the processor is configured to perform measurement by the first position measuring circuit at a second interval [[ that is longer than the first interval [[ by supplying the [[ power source to the first position measuring circuit in a case of detecting movement of the device based on the output of the second position measuring circuit, and
	wherein the processor is configured to perform measurement by the first position measuring circuit at the first interval [[ by supplying the [[ power source to the first position measuring circuit in a case of determining that a position of the device is outdoors based on measurement results by the second position measuring circuit and the map information.

Claims 2 and 3 (Canceled)

Claim 4 (Currently Amended):	The measuring device according to claim 1, wherein
	the processor is configured to determine, even in a case of measuring a position of the device by the second position measuring circuit, reception conditions of signals transmitted from the positioning satellites and received by the first position measuring circuit at the second interval [[, and resume measurement by the first position measuring circuit at the first interval [[ responsive to a determination that a current one of the reception conditions reaches a predetermined reception intensity.

Claim 5 (Canceled)

Claim 6 (Previously Presented):	The measuring device according to claim 1, further comprising:
	a wireless communication circuit for performing wireless communication with an external device, wherein
	the processor is configured to acquire the map information through the wireless communication circuit and refer to the latest measurement result by the first position measuring circuit before determining that the measurement using the first position measuring circuit is not possible.

Claim 7 (Previously Presented):	The measuring device according to claim 1, further comprising:
	a memory for storing measurement results of the first position measuring circuit in association with a measurement time, wherein
	the processor is configured to read the latest measurement result by the first position measuring circuit before determining that the measurement using the first position measuring circuit is not possible from the memory based on the measurement time.

Claims 8-10 (Canceled)

Claim 11 (Currently Amended):  A measuring method in a measuring device capable of referring to map information, the measuring method comprising:
	performing a first position measurement using a first position measuring circuit to detect a position of the device at a first interval [[ by receiving signals transmitted from positioning satellites;
	supplying a power source to the first position measuring circuit for performing the first position measurement; 
	suspending, in a case of determining that the first position measurement is not possible, supply of the [[ power source to the first position measuring circuit for performing the first position measurement in a case of determining that a position of the device is indoors based on a latest measurement result of the first position measurement before determining that the first position measurement by the first position measuring circuit is not possible, and the map information;
	measuring, using a second position measuring circuit, a position of each point of a movement path by continuously detecting a movement direction and a movement amount of the device and accumulating the movement direction and the movement amount in position data of a reference point;
	starting measurement by the second position measuring circuit as the reference point with the latest measurement result by the first position measuring circuit before determining that the measurement using the first position measuring circuit is not possible in a case of determining that measurement of the first position measuring circuit is not possible; 
	performing measurement by the first position measuring circuit at a second interval [[ that is longer than the first interval [[ by supplying the [[ power source to the first position measuring circuit in a case of detecting movement of the device based on the output of the second position measuring circuit; and
	performing measurement by the first position measuring circuit at the first interval [[ by supplying the [[ power source to the first position measuring circuit in a case of determining that a position of the device is outdoors based on measurement results by the second position measuring circuit and the map information.

Claims 12 and 13 (Canceled)

Claim 14 (Currently Amended):	The measuring method according to claim 11, further comprising: 
	determining, even in a case of measuring a position of the device by the second position measurement by the second position measuring circuit, and resuming measurement by the first position measuring circuit at the first interval [[ responsive to a determining that reception conditions of a signal transmitted from the positioning satellites reach a predetermined reception intensity.

Claim 15 (Canceled)

Claim 16 (Previously Presented):	The measuring method according to claim 11, further comprising:
	acquiring the map information through the wireless communication circuit and referring to the latest measurement result by the first position measuring circuit before determining that the measurement using the first position measuring circuit is not possible.

Claim 17 (Previously Presented):	The measuring method according to claim 11, further comprising:
	storing, in a storage section, results of the first position measurement by the first position measuring circuit, in association with a measurement time; and
 	reading, from the storage section, the latest measurement result before determining that the measurement using the first position measuring circuit is not possible. 

Claim 18 (Canceled)

Claim 19 (Currently Amended): A non-transitory computer-readable medium storing processor executable instructions which, when executed by at least one processor, perform a measuring method in a measuring device capable of referring to map information, the measuring method comprising:
	performing a first position measurement using a first position measuring circuit to detect a position of the device at a first interval [[ by receiving signals transmitted from positioning satellites;
	supplying a power source to the first position measuring circuit for performing the first position measurement; 
	suspending, in a case of determining that the first position measurement is not possible, supply of the [[ power source to the first position measuring circuit for performing the first position measurement in a case of determining that a position of the device is indoors based on a latest measurement result of the first position measurement before determining that the first position measurement by the first position measuring circuit is not possible, and the map information;
	measuring, using a second position measuring circuit, a position of each point of a movement path by continuously detecting a movement direction and a movement amount of the device and accumulating the movement direction and the movement amount in position data of a reference point;
	starting measurement by the second position measuring circuit as the reference point with the latest measurement result by the first position measuring circuit before determining that the measurement using the first position measuring circuit is not possible in a case of determining that measurement of the first position measuring circuit is not possible; 
	performing measurement by the first position measuring circuit at a second interval [[ that is longer than the first interval [[ by supplying the [[ power source to the first position measuring circuit in a case of detecting movement of the device based on the output of the second position measuring circuit; and
	performing measurement by the first position measuring circuit at the first interval [[ by supplying the [[ power source to the first position measuring circuit in a case of determining that a position of the device is outdoors based on measurement results by the second position measuring circuit and the map information.

Claim 20 (Previously Presented):  The measuring device according to claim 1, wherein the processor is configured to turn off the power source to the first position measuring circuit in a case of determining that a position of the device is indoors based on measurement results by the second position measuring circuit and the map information.

3.	Claims 1, 4, 6-7, 11, 14, 16 and 19-20 are allowable over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663